 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe would find, therefore, that the circumstances that most of theseStore owners and operators are members of the same family andoperate in their family name, and have availed themselves of oppor-tunities to reduce their costs and improve their competitive positionin such areas as advertising, purchasing, and insurance, do not con-stitute them a single employer, nor justify forcing them to bargaintogether, without their agreement or consent, and without any bar-gaining history on such a basis.Accordingly, as these owners andoperators are no more than separate and independent small business-men, who, because of family ties are enjoying mutual advantages un-related to labor relations, we would find that they may not be joinedtogether for collective-bargaining purposes, and we would, therefore,dismiss the petitions.American Art Clay Company,Inc.andHenderson Gregory;FountGregory;Armond Gregory; Joe Songer;LonnieStarnes; Carl Forsyth.Case No. 25-CA-1646.May 15, 1963DECISION AND ORDEROn February 26, 1963, Trial Examiner Louis Libbin issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent has engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.Thereafter the Respondent filed exceptions to the Intermedi-ate Report and a supporting brief.The General Counsel filed excep-tions solely to the Trial Examiner's ruling at the hearing dismissing theallegation in the complaint which alleged a violation of Section8 (a) (3), and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.'The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions' of the Trial Examiner.IWe find it unnecessary to decide whether Respondent's conduct was also violative ofSection 8(a) (3) of the Actinasmuch as the remedy necessary to effectuate the policies ofthe Act wouldbe identical in either case.Latex Industrties,Incorporated,132 NLRB 1,2 For the reasons stated in the dissenting opinion inIsis Plumbing&Heating Co.,138NLRB716, Members Rodgers and Leedom are convincedthatthe award of interest in thiscase exceeds the Board's remedialauthority.While adhering to such view,for the pur-poses of this decision they are acceding to the majority Board policy of granting intereston moneys due.142 NLRB No. 75. AMERICAN ART CLAY COMPANY, INC.625ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer 33 The notice appended to the Intermediate Report Is hereby amended by deleting, thenote Immediately below the signature line and substituting the following: "We willnotify any of the above-named employees presently serving in the Armed Forces of theUnited States of their right to full reinstatement upon application in accordance withthe Selective Service Act and the Universal Military Training and Service Act of 1948,as amended, after discharge from the Armed Forces."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed on September 21, 1962, by six-named individuals, the Gen-eral Counsel of the National Labor Relations Board, by the Acting Regional Directorfor the Twenty-fifth Region (Indianapolis, Indiana), issued his complaint, datedNovember 1, 1962, against American Art Clay Company, Inc., herein called theRespondent.With respect to the unfair labor practices, the complaint as sub-sequently amended alleges, in substance, that: (1) Respondent discharged andrefused to reinstate certain named employees because they engaged in a strike orother protected concerted activities for their mutual aid and protection; (2) Re-spondent has required these same employees, as a condition of rehire, recall, and/oremployment, to fill out applications for employment as new employees and hasrehired some of them as new employees; and (3) by the foregoing conductRespondent has engaged in unfair labor practices within the meaning of Section8(a)(1) and (3) of the National Labor Relations Act, as amended, herein calledthe Act. In its duly filed answer, the Respondent denied the unfair labor practiceallegations.Pursuant to due notice, a hearing was held before Trial Examiner Louis Libbinat Indianapolis, Indiana, on December 5 and 6, 1962.The General Counsel andthe Respondent were represented at the hearing and were afforded full opportunityto be heard, to examine and cross-examine witnesses, to introduce relevant evidence,to argue orally, and to file briefs.At the close of the General Counsel's case, Igranted Respondent's motion to dismiss paragraph 9 of the complaint which allegedthat Respondent violated Section 8(a)(3) of the Act.The Respondent's motionto dismiss the remainder of the complaint, made at the close of the hearing andupon which I reserved ruling, is hereby denied in accordance with the findings andconclusions hereinafter made.On January 8, 1963, the General Counsel and theRespondent filed briefs which I have fully considered.Upon the entire record 1 in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAmerican Art Clay Company, Inc. is an Indiana corporation with its place ofbusiness at Indianapolis, Indiana, where it is engaged in the manufacture of schoolsupplies, including kilns, crayons, chalk, and finger paints.During the 12 monthspreceding the issuance of the complaint, a representative period, Respondent manu-factured, sold, and shipped finished products, valued in excess of $50,000, from itsIndianapolis plant to points located outside the State of Indiana.Upon the above-admitted facts, I find, as Respondent admits in its answer, that Respondent isengaged in commerce within the meaning of the Act.H. THE CHARGING PARTIESThe charge in this proceeding was filed by six of Respondent's employees, Hender-son Gregory, Fount Gregory, Armond Gregory, Joe Songer, Lonnie Starnes, andCarl Forsyth.These plus 23 other employees, constituting Respondent's entirekiln department, engaged in a strike or concerted walkout on September 20, 1962,1I hereby noteand correctthe following obvious errors in the typewritten transcript ofthe testimony : On page 17, line 6, the word "can" is corrected to read "cannot"; onpage 18, line 7, the word "them"is correctedto read "him." 626DECISIONSOF NATIONAL LABORRELATIONS BOARDand were discharged and refused reinstatement because of such conduct.Sub-sequently, all were reemployed except five of the charging parties and six of theother employees.M. THE UNFAIR LABOR PRACTICESRespondent concedesthat on September 20, 1962, it discharged the entire com-plement of the kiln department, consisting of 29 employees, because on that daytheyengaged in a strike orconcerted walkout.Respondent further correctly ob-servesin itsbrief that the only mainissuesin the case are (1) the factualone as tothe reason for the walkout, and (2) the legalone astowhether the employeeswere engagingin a protected concerted activity within themeaningof Section 7of the Act.A. Sequence of events 21.Supervision and production in the kiln department prior to September 20, 1962Bud Stuard had been the foreman directly over the kiln department for about15 years prior to September 1962.There was no assistant foreman in the kilndepartment during that period. It was Stuard's practice to issue instructions tothe employees in regard to the production of kilns by posting a chart on the wallonce a month, which would inform the employees of the kind and number ofkilns on which they should work. Stuard and Assistant Superintendent Sheadskept the chart up to date by adding further information to its daily or weekly,as the occasion required. In other respects, Stuard exercised very little supervisionover the employees, making no particular effort to ascertain whether they wereworking in accordance with the specific instructions and information contained onthe chart, but left them pretty much on their own.Thus, Joe Songer, employedas a welder for about 31/2 years, credibly testified that he looked at the chart and"pretty well planned my own work," that Stuard left me "pretty much alone,"that he produced enough not only to keep up with what was called for in the chartbut, in addition, also produced for stock and "was probably a month ahead" inhiswork.Henderson Gregory, employed for over 4 years, credibly testified thatStuard "very seldom ever bothered me."Armond Gregory, employed for over2 years, credibly testified that he was slow in painting because he had not been onthat work very long, that he would ask Henderson Gregory for help on manyoccasions, and that Henderson always helped him.About September 1, 1962, Jacob Schell was hired as an assistant foreman toBud Stuard, who at that time was absent from work because of illness.The em-ployees of the kiln department were informed as a group that Schell had been hiredas Stuard's assistant.After a week of training by Sheads, Plant SuperintendentSmither informed Schell that during the continued absence of Stuard, Schell shouldexercise the supervisory authority of the foreman in the kiln department.Schellfelt that production was being retarded because the employees were working onkilns without sufficient regard to priority requirements.He thereupon introducedseveral changes into the department, mostly in operational procedures, such as themethod for instructing the employees concerning the kind and number of kilns onwhich to work, and also exercised closer supervision over the men and their workby following up to see whether they were producing in accordance with his in-structions.Instead of posting instructions and information on a chart and thenleaving the men to work on their own, as had been Stuard's practice, Schell at firsttold the employees verbally what specific kilns to produce and to fill the oldestorders before building kilns for stock.He then devised the practice of writing hisinstructions on small cards and handing a card to each employee each morning.Schell admitted that "practically everybody objected" to his methods and that thegeneral comment was that "Bud [Stuard] doesn't do it that way."Foreman Stuard returned to work on Monday, September 17, and was informedby management that Schell had been hired as his assistant. Stuard indicated thathe would prefer to have Schell continue to exercise the authority of the foremanuntil Stuard caught up with what had been going on in the department in hisabsence.Schell thereupon continued his prior practices and tried to get the mento work on kilns in accordance with the instructions which he issued to each manon the little cards he gave them each morning. Schell admitted that he was notvery successful in his efforts that week.2Unless otherwise Indicated,the factual findings are based on credible testimony whichis either uncontradicted or admitted. AMERICAN ART CLAY COMPANY, INC.627The record discloses that employee resentment was generated by the abrupt above-described changes instituted by Schell, by the manner in which he was issuing specificand individual instructions to each employee, and by his conduct in following upto see if they were carrying out his written instructions.This resentment resolveditself into a feeling, whether warranted or not, that the employees were being"pushed" to put out more production for the same pay.Thus, Henderson Gregorytestified that Schell "was pushing us harder than Bud Stuard was," that he "waspushing us ever since he had been assistant foreman," that "he was pushing us toohard for the same amount of money," and that "I don't mind being pushed if theypaid the right amount of money." Armond Gregory testified that Schell "put a stop"to letting Henderson Gregory help him with the painting, that on one occasion Schellcame over and told Armond that "you got to get them out," that Schell thengrabbed the spray gun out of his hand and "painted three or four," and that Super-intendent Smither came along later and told Armond that he would have "to do themover."Joe Songer testified that during the few days that he was assigned to kilnwork after Schell was hired, Schell would visit Songer at various times and tell "meto put this out and to put that out and there were so many kilns going out and wouldI drop this and get this."Assistant Superintendent Sheads admitted that September is Respondent's biggestpeak period, that production in the kiln department "improved under Jacob Schell fromwhat it was under Bud Stuard," and that "we are always after more production."2.Employee reactions on morning of September 20 to rumors of permanent changesin foremenOn Thursday morning, September 20, 1962, Smither and Sheads decided to makeSchell the regular foreman over the kiln department in place of Stuard and to putStuard in charge of the wheel department where only a few employees worked. Thischange in foreman was explained to Stuard and Schell between 9 and 9:30 thatmorning.Although no official announcement of the change had yet been made to the em-ployees, rumor of management's intended action in this respect spread among theemployees almost immediately.Before the commencement of the coffee break at10:05 a.m., Henderson Gregory and a few other employees began informing the em-ployees in the kiln department about the rumor that their old foreman, Bud Stuard,had been demoted to foreman of the wheel department with Schell replacing him asthe foreman of the kiln department, and that the boys were planning to walk outon account of this change.Each employee who was approached in this manner re-plied that he would join them if everyone else did.During the 10-minute coffee break,Joe Songer and a group of employees talked about the contemplated walkout overthe change in foremen and also about some of their working conditions.Dis-satisfaction was voiced about management's practice of keeping lions caged on thepremises indoors right next to where they were working and the offensive odorsfrom the cages,3 about the unclean drinking fountain, about the trouble with the sewerlines in the restroom, and about the unsatisfactory guards on the saws.When the menhad returned to work at the end of the coffee break, Songer went over to BillCovey's workplace and spoke to him and to a group of other employees workingin the immediate area. Songer expressed concern over the propriety of walking outon account of a change in foremen, and expressed the view that they should take timeout and meet on the parking lot to think this thing through further.Covey remindedSonger that they had the ball rolling about a year ago to get a union started but thatit died away when they did not keep after it, and pointed out that "we are still work-ing for the same peanuts we were a year ago." Songer concurred and suggested that theemployees meet during the noon hour on the parking lot to discuss their situationand conditions.The understanding was that they would then approach Sheads at1p.m. about their working conditions and the rumored change in foremen. The groupwas in agreement. Songer also told the group to pass the word around to the otheremployees not to walk out until they talked it over at noon.Not all the employees,however, were warned or informed of this latest position.4SRespondent's president, Philpott, kept lions caged on the premises as a hobby.Assist-ant Superintendent Sheads admitted that the animals were kept indoors immediately ad-jacent to the kiln department for about 2 months prior to September 20, and that employeeshad complained to him about the odor from the animal cages.4 The findings in this paragraph are based on a synthesis of the testimony of witnessesfor the General Counsel and for Respondent.712-548-64-vol.142-41 628DECISIONSOF NATIONAL LABOR RELATIONS BOARD3.Meetingcalled by Assistant Superintendent Sheads before noon on September 20The lunch period at Respondent's plant was from 12 to 1 p.m. About 11:50 onthemorning of September 20, Assistant Superintendent Sheads called a meeting ofthe kiln department employees in front of the foreman's office.Sheads announced to the men that Schell had been put in as foreman of the kilndepartment and that Stuard was put in charge of the wheel department.He thenstated that he wanted all of them to cooperate with Schell in getting out the requiredamount of work.At that point Songer interrupted by stating that if this change offoremen was being made because Schell was getting more production than Stuard hadgotten, then they did not feel it was fair and they wanted more money for moreproduction.Sheads replied that the Company felt that the change was for the"betterment" of the employees and the Company. Songer thereupon stated that if thatis the way it was going to be, the men were going to walk out. Sheads then toldSonger thatif he did not think he would like Schell and be able to get along with thecompany policies, the front door was open for him to take. Songer replied that hehad no reason to dislike Schell as an individual, that he needed his job, and that hewas speaking not only for himself but for the entire kiln department, as a group.At that point, several individuals in the group spoke up and said, "That's right, we arewith Joe." 5 Sheads retorted that in that case the front door was open for all thosewho did not want to work. Sheads then walked down the hall toward the front office,and the men started to punch out for lunch .64.Discharge of kiln department employees on Thursday, September 20As the employees began punching out for lunch, they agreed to meet in the park-ing lot as soon as they finished eating.The men gathered in a group in the parkinglot about 12:45 and remained there beyond the 1 p.m. starting time, discussing theirsituation and planning their next move.About 1 p.m., Sheads went to the kiln department; saw that no employees werethere; and reported that fact to Superintendent Smither.Both men then went to theback door and observed the kiln department employees assembled in the center ofthe adjoining parking lot.Sheads reported the matter to Philpott, Respondent'spresident.Also present at that time were Smither and Bond Sandoe, an officer of theCompany. Philpott wanted to know where the employees were and why they hadwalked out. Sheads replied that the men were congregated in the parking lot and that,as far as he could tell, they walked out because of the change of foremen?Aftersome further discussion, Philpott decided to discharge all the employees who hadwalked out, and directed that their checks be prepared.Thismeeting was heldabout 1:15 or 1:20 p.m.Sheads then pulled all the timecards of the kiln department employees, whileSmither ordered the payroll department to prepare the termination checks.Thesechecks were ready for the men that same afternoon.Respondent concedes in its.brief that all 29 men of the kiln department were discharged that day, September 20,1962.85.Meeting of employees in parking lotAs previously noted, the kiln department employeesmet in agroup in the parkinglot about 12:45 p.m., in accordance with their previous arrangement.They talked5 Sheads admittedthat at this point he understoodthatSongerwas speaking on behalfof the group as their spokesman."The findings in this paragraph are based on a compositeof the mutuallyconsistenttestimony of Songer,Sheads, andSchell.For example,on cross-examination,Sheadstestifiedthat Sanger saidthat if thechange was due tothe fact that the new foreman hadgotten outmore production, "thenit's not fair.We want more money for more produc-tion."On redirect examination,Sheads againtestified that Songer said that if the changein foremen"is due to production then we wantmore money.We don't feel that it's fairand we want more money."Jacob Schellalso testified on cross-examinationthat Songerstated that "if Budwas being replacedby me [Schell] andBud was being moved to theso-called wheel department, thathe didn't feelthat it wasfair and somethingto the effectthat I [Schell] wanted moreproductionand something that if that's what the companywanted, well, why then theywanted moremoney."1On cross-examination,Sheadstwice testified that he could not recall whether he men-tioned anything about themen wanting more money.None of the other men who werepresent at this meeting were calledas witnesses.8It is concededthat ForemenStuard and Schell were supervisorswithin themeaning ofthe Act. AMERICAN ART CLAY COMPANY, INC.629about working conditions and wages. It was decided to wait until 1:45 p.m. for acompany representative to approach them to go back to work and that no one wouldgo back for less than 25 cents an hour raise.They also discussed plans in the eventno company representative approached them or in the event the Company refused toagree to their wage request. It was decided to send a group to the State Division ofLabor to seek information and guidance,while the others waited in the parking lot.About1:45 p.m. Sheads and Songer went out to the parking lot and stood about 150feet from where the employees were assembled.Sheads admitted that by that timethe Company had already discharged the employees.A group of six employees,including Joe Songer,went to the State Division ofLabor, where they told a representative"the story in general,as to what hadhappened,"alsomentioning the unsafe and unsanitary working conditions.Upontheir return to the parking lot about 2 hours later,Joe Songer reported to thoseemployees who were still waiting that they were to report to work the next morningand that the State Division of Labor would call the Company to straighten out theunsafe and unsanitary working conditions.The group agreed to report for workthe next morning.6.Refusal to reinstate employees upon application on Friday,September 21The next morning,Friday, September 21, the kiln department employees assembledin the parking lot about 10 or 15 minutes before the 8 a.m. starting time.Thegroup went into the plant,prepared to go to work.When they saw that their time-cards were not in the rack, they went to the personnel office. Joe Songer and a fewmen went inside the office,while the others remained outside,with the office dooropen.Songer told Superintendent Smither that the State Division of Labor had toldthem to go back to work and that they were all reporting for work. Smither repliedthat the men no longer had any jobs and that they should pick up their checks whichwere waiting for them. Songer reported Smither's statements to the remaining em-ployees waiting outside the office.All agreed not to accept their checks at thattime.The men assembled again on the parking lot to consider their next move. Songertelephoned the State Division of Labor and related what had happened.He thenreported back to the men that he had been advised to go to the National LaborRelations Board.A group of six employees,including Songer,went to the Board'sRegional Office where they related what had occurred and filed the unfair labor prac-tice charges in the instant case.They returned to the parking lot where the remainingemployees were waiting and reported what had happened.Pursuant to the advicereceived in the Board's Regional Office,the employees returned to the personneloffice and picked up their terminal checks.7.Treatment of applicants as new employeesOn Monday morning, September 24, most of the kiln department employees againreported to the plant for work because Sheads had told two employees the precedingFriday that "they could come back in Monday morning" and these employees hadrelayed this message to other employees. Smither and Sheads told the group thatthey would all have to fill out new applications like new employees.They then gavethe men employment applications which they filled out and returned. Smither andSheads then told some of the applicants to punch in, and either gave them their time-cards or told them their timecards were in the rack. Smither and Sheads told theremaining applicants that they would look over their applications and call them if theywere needed. Sheads admitted that the men were treated as new employees.Charles Miller and Buel Miller, who were not in the group which applied on Mon-day morning, went to the plant on Thursday morning, September 27, to see aboutgetting their jobs back.The same procedure was followed. Smither interviewedthem; had them fill out new applications; and told them that they would be notifiedif anything opened up.A total of 24 kiln department employees filled out new applications for employmentduring the week commencing September 24 in the above-described manner.Of thisnumber, 18 were reemployed during that week. The remaining six, and the five whonever submitted new written applications as new employees, have never beenreemployed.B. The factual issue as to the cause of the walkoutThe facts set forth in the precedingsection leadme to the followingconclusionsas to the cause of the walkout of the kilndepartment employeeson Thursdayafternoon, September 20, 1962: 630DECISIONSOF NATIONALLABOR RELATIONS BOARDBy that date, Schell had been their acting foreman for about 3 weeks.Duringthat period, employees had resented the new methods employed by Schell to im-prove production and the closer supervision over the employees exercised by him.Thus, Schell admitted that "practically everybody objected" to his methods. Someemployees also felt, whether justifiably or not is irrelevant, that Schell was con-stantly "pushing" them harder than their old foreman, Stuard, to get more workout.They resented being made to produce more without being paid more. Signifi-cantly, both Sheads and Schell admitted that production did increase under Schell'ssupervision.When rumor of the intended change of foremen spread through the departmenton the morning of September 20, some employees regarded the transfer of Stuardto the wheel department as a demotion, and began talking to other employeesabout walking out in protest against such action.During the morning coffeebreak, some employees also voiced dissatisfaction with certain working conditionswhich they regarded as unsanitary and unsafe.Before final action on a walkouthad been crystallized that morning, a small group of employees, sparked by JoeSonger, felt that further discussion of their situation and working conditions wasnecessary before engaging in a walkout.One of the employees in the group pointedout that "we are still working for the same peanuts we were a year ago."A decisionwas reached to meet with the remaining kiln department employees in the parkinglot during the lunch hour for further discussion, with the understanding that theywould then be able to approach Assistant Superintendent Sheads, when workresumed at 1 p.m., with something definite concerning their working conditions andthe rumor of the intended change in foremen.However, in the idiomatic expression of employee Henderson Gregory, Sheads"beat" them to it by calling a meeting of the employees at 10 minute to 12 andmaking an official announcement of the change in foremen.Thus, their hand wasforced at that time, and they were required to take a stand immediately.AsJoe Songer credibly testified, "At this particular time we had been caught by JimSheads before we were ready to approach him at 1 o'clock before our plans hadbeen completed and at that particular time" when he mentioned about "morework and so forth . . . I felt that this was the proper time that something shouldbe said."When Sheads requested the employees to cooperate with Schell to getmore work out, that was the cue for Songer to speak up on behalf of the entiregroup.Songer thereupon interrupted Sheads to point out that if Schell had beenmade foreman of the kiln department to get out more production, then it was notfair because the employees were entitled to get more money for more production.Ignoring Songer's claim, Sheads retorted that if Songer did not like Schell and theCompany's policies, he could leave through the front door.Songer, however,emphasized that he was speaking on behalf of the entire group and indicated thatif their claim was to be ignored they would all walk out.Others in the groupspoke up and verified that Songer had their support and was speaking for thegroup.When Sheads not only failed to pay any attention to their grievance thatthey should be paid more money for more production, but also made it clear thatall of them could leave if they did not want to work on the Company's terms, thegroup assembled in the parking lot to formulate their plans,agreeing not to returnto work unless they received a 25-cent an hour wage increase.I am convinced and find that: (1) the change in foremen created the initialimpetus for a walkout; (2) the employees regarded the replacement of Stuardby Schell not only as a demotion for Stuard but also as having a direct bearingon their work output because Schell would require them to increase their produc-tion; (3) the employees as a group, acting through Songer as their spokesman,were claiming that it was unfair to get more production out of them withoutpaying them more money; and (4) the immediate cause of the walkout was Sheads'conduct in completely ignoring and refusing to pay any attention to their claimwhile at the same time making it clear that they could all leave if they did not liketo work on the Company's terms. I therefore find that in failing to return to workat the end of the lunch period that day, the employees were engaging in a concertedactivityover terms and conditions of employment for their mutual aid andprotection.C. The legal issue as to whether the walkout was a protected activity under the ActRespondent contends that the employees were engaging in an unprotected activitywhen they concertedly withheld their services at the end of the lunch period because,according to Respondent,the employees had walked out in protest against a change AMERICAN ART CLAY COMPANY, INC.631in supervision.The latest pronouncement by the Board on this question appearsinDobbs Houses, Inc.,135 NLRB 885. There, the Board stated:. . . under well established precedent, concerted action by employees to protestan employer's selection or termination of a supervisory employee is not auto-matically removed from the protection of the Act.Each case must turn onits own facts.Where, as here, such facts establish that the identity and capabilityof the supervisor involved has a direct impact on the employees' own jobinterests and on their performance of the work they are hired to do, theyare legitimately concerned with his identity. [Citations in footnote.]There-fore, strike or other concerted action which evidences the employees' concernisno less protected than any other strike which employees may undertake inpursuit of a mutual interest in the improvement of their conditions of em-ployment .. . .Respondent is in agreement with the principles enunciated in theDobbsdecisionbut contends that in the instant case the change in supervision had no directimpact on the employees' job security or work performance and that thereforetheir conduct was unprotected.As my previous factual findings demonstrate, thereis no merit to Respondent's contention. It was the change in supervision which wasdirectly responsible for the increased production concerning which the employeeswere complaining and for which they were seeking more money in their noonmeeting with Sheads. It seems clear to me that if the Respondent had given theemployees a wage increase to compensate them for increasing their production, theywould not have protested the change in supervision by withholding their services.Conversely, it is equally apparent that there would have been no concerted protestor walkout if the supervision had not been changed because in that event the em-ployees would not have felt that they were being pushed to increase productionand would not have claimed that they were entitled to more money on that ground.Thus, as previously found, while the chain of events culminating in the strikeor walkout was set in motion by the change in supervision, the strike or walkoutitselfwas over terms and conditions of employment for the mutual aid andprotection of the employees. I therefore find that the employees were engaging ina protected economic strike or concerted activity within the meaning of Section7 of the Act.D. Concluding findingsAs previously found, Respondent admittedly discharged all 29 employees of the kilndepartment on September 20, 1962, and refused to reinstate them when they appliedthe following morning, because they engaged in a strike or concerted walkout at theend of the lunch period on September 20. I have also found that the employees wereat that time engaging in a protected concerted activity within the meaning of Section 7of the Act. I find no merit in Respondent's contention that its discharge of the em-ployees was not violative of the Act allegedly because President Philpott reasonablybelieved that the employees were protesting management's action in changing super-visors."The protection of Section 7 which guarantees to employees concerted actionis not dependent on Respondent's good faith belief that such action was undertakenfor reasons of no legitimate concern to the employees."Therefore, "neither the factthat the Respondent was justified" in making the change in supervision "nor its beliefthat it was therefore also justified in discharging the employees protesting its action,has any relevance to the issue here presented."Dobbs Houses, Inc., supra,footnote 9.In any event, the facts, as previously found, demonstrate that immediately prior to thewalkout, Assistant Superintendent Sheads was made aware by the assembled group oftheir claim for more money for the increased production which would result fromthe change in foremen and of their intention to walk out if their claim was ignored.This was an unorganized group of employees, acting almost spontaneously and with-out the benefit of a labor organization or of experienced representatives.They maynot be deprived of the protection of the Act merely because they may not havearticulated and presented their demand to remedy what they regarded as an objection-able condition in a more specific and formal manner.9Nor is it any valid defense toRespondent's action that Sheads may not have mentioned the employees' wageclaim when he reported the walkout to President Philpott. "To rule otherwise wouldprovide a simple means for evading the Act by a division of corporate personnelfunction." 109N L R B v. Washington Aluminum Company, Inc.,370 U S 9, 14;N.L R B. v MarydaleProducts Company, Inc.,311 F 2d 890 (C.A 5)10Allegheny Pepsi-Cola Bottling Company v N L R B ,312 F 2d 529 (C A 3) Seealso27 L R.B v. Transport Clearings, Inc,311 F 2d 519 (C A 5) 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find that by discharging the striking employees and refusing to reinstate them uponapplication because they engaged in a protected concerted activity, Respondent inter-fered with, restrained, and coerced them in the exercise of rights guaranteed bySection 7 of the Act, thereby violating Section 8(a) (1) of the Act." For the samereasons, I also find that Respondent's further conduct during the week commencingSeptember 24, in requiring the strikers to submit new applications like new employeesand in treating them as new employees, constitutes additional violations of Section8 (a) (1) of the Act.12IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent engaged in certain conduct violative of Section8 (a)( I) of the Act, I will recommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Having found that Respondent unlawfully discharged and refused to reinstate theemployees who engaged in a protected concerted activity on September 20, 1962,13I will recommend that Respondent offer the 11 employees who have not been rein-stated 14 immediate and full reinstatement to their former or substantially equivalentposition,without prejudice to their seniority and other rights and privileges, andrestore to the remaning 18 employees who have been reemployed 15 whatever seniorityand other rights and privileges, if any, that they may have lost. I will further recom-mend that Respondent make whole all employees who were unlawfully terminated forany loss of earnings they may have suffered as a result of their termination, by pay-ment to each of a sum of money equal to that which each normally would have earnedas wages from the date of their application on September 21, 1962, to the date ofRespondent's offer of reinstatement, in the case of the 11 employees who have notbeen reinstated, and to the date of reinstatement, in the case of the remaining 18employees who have been reemployed, less net earnings, with backpay to be com-puted on a quarterly basis in the manner established by the Board in F. W.Wool-worth Company,90 NLRB 289, 291-294. Interest at the rate of 6 percent per annumshall be added to the backpay to be computed in the manner set forth inIsis Plumbing& Heating Co.,138 NLRB 716.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.By discharging and refusing to reinstate employees because they engaged in aprotected concerted activity for their mutual aid and protection, by treating said em-ployees as new applicants and requiring them to fill out new applications for employ-ment, and by reemploying some of said employees as new employees, Respondenthas interfered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act and thereby has engaged in and is engaging in un-fair labor practices within the meaning of Section 8 (a)( I) of the Act.2.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that Respondent, American Art ClayCompany, Inc., Indianapolis, Indiana, its officers, agents, successors, and assigns,shall:11 See, e g., DobbsHouses, Inc, supra; Plastics Industrial Products, Inc,139 NLRB 106612 See. e g.,Philanz Oldsmobile, Inc,137 NLRB 867;Fitzgerald Mills Corporation.133NLRB 877, 886-887, enfd 313 F. 2d 260 (C.A. 2)13 These employees are listed in paragraph No 1 of General Counsel's Exhibit No 214These employees are listed In paragraphs Nos. 3 and 4 of General Counsel's ExhibitNo 2.15These employees, together with their dates of reemployment, are listed In paragraphNo 2 of General Counsel's Exhibit No. 2 AMERICAN ART CLAY COMPANY, INC.6331.Cease and desist from:(a) Interfering with,restraining,or coercing employees in the exercise of theirTight to engage in concerted activities for their mutual aid and protection by dis-charging or refusing to reinstate employees,by treating them as new applicantsand requiring them to fill out new applications for employment,by reemployingthem as new employees,or by discriminating in any other manner in regard totheir hire,tenure of employment, or any term or condition of employment.(b) In any like or related manner interfering with, restraining,or coercingemployees in the exercise of their right to engage in, or to refrain from engagingin, any or all the activities specified in Section7 of the Act.2.Take thefollowing affirmative action which is necessary to effectuate thepolicies ofthe Act:(a)Offer to the following 11 employees immediate and full reinstatement totheir former or substantially equivalent position,without prejudice to their seniority,and other rights and privileges:ArmondGregoryBuel MillerJames RileyHendersonGregoryHenryKinkeadSteve BurkFount GregoryJoe SongerWilliam DickersonCharles MillerCarl Forsyth(b)Restore to the 18 employees who have been reemployed whatever seniorityand other rights and privileges,if any, thatthey mayhave lost.(c)Make whole all 29 employees mentioned in the preceding paragraphs forany loss ofpay theymay have suffered,in the manner set forth in the section ofthe Intermediate Report entitled"The Remedy."(d) Preserve and, upon request, make available for the Board and its agents,for examination and copying,allpayroll records,social security payment records,timecards,personnel records and reports, and all other records necessary to deter-mine the amountof backpaydue under the terms of this Order.(e) Post at its plant in Indianapolis,Indiana, copies of the attached noticemarked "AppendixA." 16Copiesof said notice,to be furnishedby theRegionalDirector for theTwenty-fifthRegion, shall,after being duly signedby theRespond-ent's authorized representative,be postedby theRespondent immediately uponreceipt thereof, and be maintained by it for a period of 60 consecutive days there-after, in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken to insure that said notices arenot altered, defaced,or coveredby any othermaterial.(f)Notify saidRegional Director,inwriting,within 20 days from the dateof this Intermediate Report and RecommendedOrder, whatsteps the Respondenthas taken to comply herewith.17161f this Recommended Order is adopted by the Board,the words"A Decision andOrder" shall be substituted for the words"The Recommended Order of a Trial Examiner"in the noticeIn the further event that the Board'sOrder is enforced by a decree of aUnited States Court of Appeals,the words"Pursuant to a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"Pursuant to aDecision and Order."11 If this Recommended Order is adopted by the Board,this provision shall be modifiedto read- "Notify said Regional Director,in writing,within 10 days from the date of thisOrder, what steps the Respondent has taken to comply herewith "APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policiesof the National LaborRelationsAct, we herebynotify our employees that:WE WILL NOTinterferewith,restrain,or coerceemployeesin the exerciseof theirrights toengage in concerted activitiesfor theirmutual aid andprotection by discharging or refusing to reinstate employees,by treating themas new applicants and requiring them to fill out new applications for em-ployment, by reemploying them as new employees,or by discriminating in anyother manner in regard to their hire, tenure of employment,or any term orcondition of employment.WE WILL NOTin any like or related manner interferewith,restrain, orcoerce employees in the exercise of their rights to engage in, or refrain fromengaging in, any or all the activities specified in Section7 of the Act. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILLoffer to the following 11 employees immediate and fullreinstate-ment to their former or substantially equivalent position,without prejudiceto their seniority and other rights and privileges:Armond GregoryHenry KinkeadHenderson GregoryJoe SangerFount GregoryCarl ForsythCharlesMillerJames RileyBuel MillerSteve BurkWilliam DickersonWE WILL restore to the18 employeeswho have been reemployed whateverseniority and other rights and privileges, if any, that they may have lost.WE WILL make whole all 29employees mentioned in the preceding para-graphs forany lossof pay sufferedas a resultof their discharge.AMERICAN ART CLAY COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We willnotify any of the above-named employeespresentlyservingin theArmed Forces of the UnitedStates of their rightto fullreinstatement uponapplication in accordance with the SelectiveService Actafter dischargefrom theArmed Forces.This notice must remain posted for 60 consecutivedays from the dateof posting,and must not be altered,defaced,or coveredby any othermaterial.Employees may communicatedirectlywiththe Board'sRegionalOffice, 614ISTA Center,150West Market Street,Indianapolis 4, Indiana,46204, TelephoneNo. Melrose 3-8921,if they have any question concerning this notice or compliancewith its provisions.Instrument Division,Rockwell Register CorporationandLodge790, International Association of Machinists,AFL-CIO.CaseNo. 16-CA-1716.May 15, 1963DECISION AND ORDEROn February 18, 1963, Trial Examiner Phil W. Saunders issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the alleged unfair labor practicesand recommending that the complaint herein be dismissed in its en-tirety, as set forth in the attached Intermediate Report.Thereafter,the Charging Party filed exceptions to the Intermediate Report and asupporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase, and hereby -adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.[The Board dismissed the complaint.]142 NLRB No. 76.